Citation Nr: 1106924	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia
 
 
THE ISSUE
 
What evaluation is warranted for right lower extremity peripheral 
vascular disease from October 29, 2004?
 
 
REPRESENTATION
 
Appellant represented by:  Virginia Department of Veterans 
Services
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to February 
1973, from August 1973 to August 1977, and from October 1977 to 
February 1990. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2009, the Board remanded the case.
 
 
FINDING OF FACT
 
Since October 29, 2004, the Veteran's right lower extremity 
peripheral vascular disease has not been manifested by 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or an ankle/brachial index of 0.9 or less.  
 
 
CONCLUSION OF LAW
 
The criteria for a compensable evaluation for right lower 
extremity peripheral vascular disease have not been met at any 
time since October 29, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
VCAA
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
Legal Criteria
 
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, such as 
the situation in this case, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
The Veteran's right lower extremity peripheral vascular disease 
has been rated under Diagnostic Code 7114.  38 C.F.R. § 4.104.  
Under Diagnostic Code 7114, a 20 percent evaluation is warranted 
when there is claudication on walking more than 100 yards, and; 
diminished peripheral pulses or an ankle/brachia index of 0.9 or 
less.  38 C.F.R. § 4.104, Diagnostic Code 7114.
 
Note 1 to Diagnostic Code 7114 provides that the ankle/brachial 
index is the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 1.0 
or greater.
 


Analysis
 
Historically, a February 2006 rating decision granted service 
connection for right lower extremity peripheral vascular disease 
and assigned a noncompensable evaluation, effective October 29, 
2004.  
 
The Veteran was afforded a VA examination in April 2005.  The 
history discussed the Veteran's April 2004 and October 2004 
hospitalizations.  The Veteran stated that he was able to walk 50 
to 100 yards before he developed claudication.  Reportedly, 
climbing stairs also caused claudication.  He was on Coumadin.  
Upon examination, his extremities were normal with no edema, no 
ischemic limb pain, no persistent coldness, no atrophic skin 
changes, and no abnormal pulses.  The Veteran's ankle/brachial 
index was not provided.
 
In October 2005, an Arterial Doppler study showed a right 
ankle/brachial index of 1.02, which was noted to be within normal 
limits. Pulses were normal on examination.
 
At a January 2007 VA examination, the Veteran reported 
intermittent claudication after walking 20 yards and persistent 
coldness in the extremities.  Physical examination noted 
persistent coldness in the extremities; however, all pulses were 
normal.  
 
The Veteran was again afforded a VA examination in November 
2007.  He reported claudication after walking 100 yards, calf 
pain, and persistent coldness of the extremities.  Examination of 
the extremities revealed atrophic skin changes with thin skin and 
absence of hair.  There were no findings of persistent coldness, 
no ischemic limb pain at rest, gangrene, deep ischemic ulcer, or 
no atrophic skin changes with dystrophic nails.  All pulses were 
noted as normal.  A Doppler study conducted in conjunction with 
this examination revealed a right ankle/brachial index of 0.95 
which was judged to be normal.  
 
November 2007 private treatment notes stated that the Veteran was 
unable to walk/climb stairs for more than 50 feet without 
stopping to rest and that the Veteran's ability to ambulate was 
limited due to stenosis secondary to claudication.  
 
At the June 2009 VA examination, the Veteran reported 
claudication after walking 20 yards, calf pain at rest, and 
persistent coldness of the extremities.  Upon examination, 
extremities revealed atrophic skin changes and dystrophic nails.  
There were no findings of persistent coldness, ischemic limb pain 
at rest, gangrene, or deep ischemic ulcer.  A Doppler study 
revealed an ankle/brachial index of 0.92 in the right ankle.  
Pulses of both lower extremities were graded at 1+, indicative of 
some impairment.  
 
The Veteran was afforded an additional VA examination in March 
2010.  The Veteran reported significant pain with walking, and 
that that he could not walk more than 50 yards without stopping 
from pain.  He complained of pain at rest and having cold legs. 
Upon examination, his extremities were normal in color and 
temperature, with no trophic changes noted.  Dorsalis pedis pulse 
was noted to be decreased; however, the posterior tibial pulse 
was noted as normal.  His ankle/brachial index was measured at 
1.08.  The examiner diagnosed the Veteran with peripheral 
vascular disease which had been successfully treated with a 
surgical bypass.  The examiner remarked that the skin had 
thickened and now appeared normal; that hair was noted on the 
lower extremity and the foot; and that the ankle/brachial index 
was normal.  The examiner opined that while the Veteran claims to 
experience pain, there is no way to objectively measure the 
degree of claudication.  However, objective physical evidence 
appeared to indicate the successful surgical correction of the 
peripheral vascular disease with restoration of normal 
ankle/brachial index and palpable peripheral pulses.  The 
examiner noted that it was far more likely that the cause of the 
Veteran's complaints of pain was peripheral vascular vasospasm 
caused by excessive cigarette smoking.  
 
The Board finds that the criteria for an initial compensable 
evaluation are not met.  Under 38 C.F.R. § 4.104, Diagnostic Code 
7114, a 20 percent evaluation is warranted when there is 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachia index of 0.9 or less.  In this 
case, the Veteran's ankle/brachial index has remained above 0.9 
for the entire period of appeal despite the fact that he 
displayed slightly diminished pulses at the June 2009 and March 
2010 VA examinations.  Moreover, the VA examinations revealed no 
objective evidence of claudication.
 
The Veteran asserts that he has experienced claudication 
throughout the appeal; however, the Board finds that he is not 
competent to make such an observation.  Furthermore, aside from 
his own contentions there has been no objective evidence to show 
that he experienced claudication and ankle/brachial index is 
above the 0.9 necessary for a compensable evaluation.  
Accordingly, as the Veteran has not met the criteria for a 20 
percent disability evaluation, the Board finds that the claim for 
an initial compensable rating is denied.  

In reaching this decision the Board  considered the doctrine of 
reasonable doubt but the preponderance of the evidence is against 
the claim, the doctrine is not for application.  38 C.F.R. § 
3.102.
 
 
ORDER
 
Entitlement to an initial compensable evaluation for right lower 
extremity peripheral vascular disease is denied.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


